SOMMERVILLE, J.
The Southern Railway & Navigation Company and the Concordia Land Company, defendants, are appellants from an adverse judgment rendered in 1915. The transcript of appeal was filed in this court October 28, 1915, since which time appellants have ceased to prosecute their appeal.
When the case was called for trial, plaintiffs submitted the case on briefs filed on their behalf. Defendants were absent and unrepresented. There is no assignment of errors in the record, and the court is not advised by defendants of the nature and extent of their complaints against the judgment appealed from by them. No brief has been filed on their behalf, and counsel for defendants have notified the court, by letter, that they had communicated with their former clients, the defendants, and that they (count sel) are no longer attorneys in the case.
*129Under the circumstances, the appeals appear to have been abandoned.
The appeal is dismissed at the cost of appellants.